Citation Nr: 0427912	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-10 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1975 to 
December 1975.  Appellant received an honorable discharge 
under the Trainee Discharge Program, having served one month 
and seven days in service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's request to 
reopen a previously-denied claim for service connection of a 
nervous disorder.  During the pendancy of this appeal, RO 
determined that new and material evidence had been received, 
and thereupon reopened the claim, readjudicated the claim 
based on de novo review of the entire file, and continued the 
denial of service connection.

Appellant and his mother testified in a hearing before the 
RO's Decision Review Officer in July 1999.  A transcript of 
that testimony has been associated with the file.
 

FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
a rating decision in April 1978.  It was held that there was 
no psychiatric disorder shown to be related to service.  
Appellant was notified of the decision but did not file an 
appeal within one year.  This is the last final denial of the 
claim for any reason.

2.  Evidence on file at the time of the April 1978 rating 
decision consisted of VA treatment notes for the period 1975-
1976.

3.  Evidence added to the file since the April 1978 rating 
decision includes VA medical records, private medical 
records, service medical records, lay statements by 
appellant's parents, and testimony by appellant and his 
mother. 

4.  Evidence added to the file since the April 1978 bears 
directly and substantially on the specific matter under 
consideration, is not cumulative and redundant of the 
evidence of record, and is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.

5.  Competent medical evidence shows that appellant currently 
has schizophrenia to a disabling degree, but there is no 
evidence of in-service onset and no medical evidence of nexus 
between his current condition and any disease or incident in 
service.    

6.  Appellant manifested symptoms of a mental disorder within 
one year of his discharge, but appellant is not eligible for 
presumptive service connection for a chronic condition.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1978 rating decision is 
new and material; the claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In the instant case, the claim 
was filed and initial adjudication took place before the VCAA 
was enacted.  Thus, preadjudication notice was not provided, 
nor was it possible.  The Court decision did not contain a 
remedy under such facts, and there appears to be no efficient 
remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen a claim for service connection for schizophrenia was 
received in February 1997.  The original rating decision of 
April 1998, the Statement of the Case (SOC) in June 1998, and 
Supplemental Statements of the Case (SSOC) in December 1999, 
July 2003, and March 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant a duty-to-assist letter in June 2003, after 
enactment of the VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well as the "new and material" 
evidence necessary to reopen a finally adjudicated claim.  
The Board is aware of no additional outstanding evidence that 
would be relevant to the issue service connection, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  He 
has essentially been told to provide what he has, and there 
is no indication that there is any additional evidence that 
should be or could be obtained.

In this case, RO obtained appellant's service medical records 
and his treatment records from the VA and from a private 
hospital identified by the appellant. Appellant was afforded 
a VA medical and psychiatric Compensation and Pension (C&P) 
examination in support of his claim for service connection.  
Appellant was afforded a hearing before the Decision Review 
Officer in July 19981 in which both he and his mother 
presented evidence and arguments in support of his claim; 
appellant also used the opportunity of the hearing to 
introduce new documents into evidence.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Factual Background

A letter on file from the U.S. Army Training Center, Fort 
Leonard Wood, dated December 1975, shows that appellant was 
discharged from service under the Trainee Discharge Program.  
His DD Form 214 shows that he received an honorable discharge 
after serving one month and 7 days.

Appellant submitted a claim for nervous condition in December 
1975, immediately after his discharge.  Service medical 
records were not available to RO at the time of this 
adjudication and were presumed at the time to have been 
destroyed.  There was an attempt to develop the claim, and in 
trying to contact the appellant it was noted that he was not 
able to be located.  

Appellant submitted another claim for nervous condition in 
January 1978.  RO denied service connection by a rating 
decision in January 1978, and appellant was notified of the 
denial.  However, RO subsequently received VA medical records 
for the period 1975 through 1976 and reopened the claim. 

VA medical records for the period 1975 through 1976, received 
by RO in February 1978, show that appellant was referred for 
psychiatric examination in December 1975 (see VA Form 10-10 
dated December 29, 1975).  Appellant was seen by a VA 
neuropsychiatrist, who noted appellant's demeanor on 
interview and noted a diagnosis of possible neurosis (see 
progress note dated December 30, 1975).  Appellant was 
subsequently followed up by VA social workers from December 
1975 through May 1976.  Social worker notes show that 
appellant presented with problems including depression, 
isolation, vague feelings of victimization, and self-
described paranoia.  Appellant requested vocational guidance 
and assistance with submission of his claim, but appellant 
refused to report for appointments and referrals, and his 
case was closed in June 1976 (see social worker's closing 
summary).      

RO reviewed the VA records detailed above, and issued a 
rating decision in April 1978 denying service connection.  It 
was noted that there was no psychiatric disorder related to 
his service.  Appellant was advised of the denial but did not 
appeal. This is the last final denial of the claim for any 
reason.

Appellant submitted the instant claim for service connection 
for schizophrenia in February 1997.  Appellant's claim 
asserted that supporting information could be obtained from 
Brooklyn VAMC, from Victory Memorial Hospital, and from Caleo 
Center.

Private medical records from Victory Memorial Hospital show 
that appellant received inpatient treatment from October to 
December 1993 due to respiratory failure consequent to 
alcohol ingestion.  Appellant had a consultation with 
psychiatry during the course of his treatment, but the 
records provided to VA do not include any psychiatric notes.  
The final discharge diagnosis lists eight medical conditions, 
plus history of schizophrenia and history of alcoholism.  

A letter from Caleo Center, dated April 1997, asserts that 
appellant was at that time being treated for chronic 
undifferentiated-type schizophrenia.

Appellant underwent a VA psychiatric examination for 
compensation and pension purposes in April 1997.  Appellant 
reported that he began to suffer extreme anxiety and 
depression while he was an Army recruit, but the examiner 
noted that it was difficult to obtain a full history from 
appellant.  Appellant stated that he has been seen by 
civilian doctors and that he was at that time taking several 
antipsychotic medications.  Appellant's mother, who 
accompanied him, reported that appellant had received 
outpatient psychiatric care.  During the interview, appellant 
had a bland look and no emotional tone, which made it 
difficult for the examiner to elicit a history.  Appellant 
voiced depressive and suicidal ideation.  Appellant showed 
impaired memory; his insight was totally absent and his 
judgment was poor.  The examiner was unable to determine 
whether appellant should be classified with primary affective 
disorder or schizophrenic disorder, and therefore diagnosed 
psychosis, not otherwise specified.  The examiner assessed a 
Global Assessment of Functioning (GAF) of 36.  The examiner 
opined that appellant was not competent to handle his own 
funds.

RO reviewed the evidence listed above and issued a rating 
decision in September 1997 denying appellant's request to 
reopen the claim, based on a finding that new and material 
evidence had not been received.

RO obtained service medical records in September 1997.  The 
only documents therein are appellant's Report of Medical 
History and his Report of Medical Examination, both executed 
in conjunction with his entrance into active service in 
January 1975.  There is no mention therein of a nervous 
disorder or other mental condition prior to service.  There 
are no in-service treatment records and no report of a 
separation physical examination.

Following review of the service medical record, RO issued a 
rating decision in February 1998 denying appellant's request 
to reopen the claim, based on no new and material evidence.  
Appellant submitted a timely Notice of Disagreement (NOD) in 
May 1998 and a timely VA Form 9 in July 1998.

Appellant and his mother testified in a hearing before the 
RO's Decision Review Officer in July 1999.  Appellant 
testified that he was not hospitalized for any mental health 
problems prior to service (Transcript, pg. 4).  Appellant did 
not have trouble with the law, or need counseling, prior to 
service (Transcript, pg. 5).  Appellant was excited to be 
going into the service, but was very anxious to the point 
where he became sick, became dizzy, and lost his appetite 
(Transcript, pg. 6).  Appellant sometimes found himself in 
places without remembering how he got there (Transcript, pg. 
7).  When he was berated by the drill instructors, appellant 
felt mistreated and abused (Transcript, pg. 7).  Appellant 
was not sent to the hospital for a diagnosis, but went on 
sick call every morning to relax (Transcript, pg. 8).  

Appellant testified that he received treatment at Brooklyn 
VAMC in 1976 and again in 1978 (Transcript, pg. 10).  
Appellant does not recall receiving medications or seeing a 
psychiatrist at Brooklyn VAMC (Transcript, pg. 11).  
Appellant remembers that he saw social workers at VAMC on a 
day-to-day basis (Transcript, pg. 11).

Appellant's mother testified that to her knowledge appellant 
received no psychiatric treatment prior to service 
(Transcript, pg. 13).  She testified that appellant was seen 
by medical doctors but not by psychiatrists (Transcript, pg. 
14).  

Appellant testified that he was currently receiving treatment 
by Dr. J.N., a psychiatrist at the Caleo Center (Transcript, 
pg. 15).  Appellant does not remember VA ever asking him for 
a list of medical providers who may have relevant evidence 
(Transcript, pg. 16).  Appellant remembers being examined at 
VAMC in April 1996 (Transcript, pg. 16-17). 

Appellant testified that after his discharge from service he 
remained in Brooklyn and lived for a time with his father 
(Transcript, pg. 18).  Appellant did not hear voices but was 
very nervous (Transcript, pg. 18-19).  Appellant did not feel 
that people were following him (Transcript, pg. 20).  

Appellant testified that he never saw a doctor for a nervous 
condition prior to service (Transcript, pg. 21).  When 
appellant went on sick call in the service, he was seen by 
medical specialists but never by a doctor (Transcript, pg. 
22).  Appellant was not afraid in service, but felt isolated 
(Transcript, pg. 22).  Appellant does not know why he was 
discharged from service after so short a time (Transcript, 
pg. 23).  After he was discharged, appellant looked for work 
but nobody would hire him (Transcript, pg. 23).

Appellant testified that he received only outpatient 
psychiatric treatment while he lived in Brooklyn (Transcript, 
pg. 25).  On one occasion, appellant beat up his father and 
was taken to jail, but he was not placed in a mental hospital 
immediately (Transcript, pg. 26).  Appellant was hospitalized 
at the Brooklyn VAMC after he became suicidal and was found 
on the roof of a house (Transcript, pg. 27).   

Appellant's mother testified that appellant would cry and 
isolate himself in his room, and that his room became dirty 
and roach-infested (Transcript, pg. 30).  She had no contact 
with appellant while he was in service (Transcript, pg. 32).  
After appellant returned from service, she observed him 
apparently speaking to persons who were not there, and 
appellant described apparently hallucinations to her 
(Transcript, pg. 32).  Appellant kept saying to her that he 
was being pursued by things and by people (Transcript, pg. 
33).  She was never able to go the VAMC, except when 
appellant was in a coma, and she was never able to speak to 
one of appellant's doctors (Transcript, pg. 33).   

In conjunction with the hearing, appellant's mother 
introduced a lay statement into evidence stating that 
appellant was in normal mental health until he came back from 
the Army in February 1976.  After he returned from the Army, 
appellant appeared to be fearful of crowds and suspicious of 
everyone.  During one depressive episode, appellant was found 
unconscious on the roof of a house and was admitted to 
Brooklyn VAMC.  Appellant is currently living in a halfway 
house and is unable to function unless supervised by a 
responsible adult.

RO reviewed the new evidence, including appellant's 
testimony, and issued a Supplemental Statement of the Case 
(SSOC) in December 1999 that continued the denial for no new 
and material evidence.
  
The file contains treatment records from Brooklyn VAMC for 
the period July 1993 to December 1993, apparently not 
associated with the file until after the December 1999 SSOC.  
Appellant received inpatient treatment for management of 
hyponatremia in July-August 1993; the admission note 
acknowledges history of schizophrenia since 1979.  In 
December 1979, VAMC noted that appellant had recently been 
treated at Victory Hospital (Victory Hospital treatment 
records for the period October-December 1993 discussed 
above).  VAMC admission notes acknowledge history of 
schizophrenia and alcohol abuse.  There is no indication of 
actual psychiatric treatment at Brooklyn VAMC during the 
period July-December 1993.

The file contains a letter by appellant's father, dated July 
1999 but apparently not associated with the file until after 
the December 1999 SSOC.  The letter states that appellant 
lived with his father in Saigon from 1974 until appellant's 
enlistment in November 1975.  Appellant gave every impression 
of being mentally stable prior to service, including showing 
leadership qualities in sports.  According to letters 
received during appellant's basic training, appellant was 
selected to be a squad leader but began having troubles with 
pain and swelling in his legs.  Appellant was unable to keep 
up, and chose to be separated from service rather than 
recycled in training. Appellant returned home with feelings 
of guilt and personal failure.  Appellant began college 
studies, but was unable to concentrate and dropped out of 
school.  Appellant joined his father in Indonesia, but 
appellant began to exhibit schizophrenic behavior so father 
and son returned to the United States to try to find 
psychiatric treatment.  Appellant failed in two jobs, ran 
away, and was found semi-conscious on the roof of a hotel, 
which caused him to be hospitalized.  Appellant's father 
believes that appellant's perceive failure to complete basic 
military training constituted a psychic trauma that 
subsequently caused appellant to become psychotic. 
  
RO reviewed the VAMC treatment report and the statement by 
appellant's father and issued a SSOC in July 2003 that 
reopened the claim based on a finding that the evidence was 
new and material.  The SSOC continued the denial after RO's 
review of the file on the merits.   

Subsequent to the SSOC of July 2003, RO received treatment 
reports from Caleo Center for the period May 1994 to 
September 2003.  Intake note from May 1994 shows that 
appellant had just moved to the area from Brooklyn and had a 
history of schizophrenia with sporadic periods of assaultive 
behavior.  Appellant informed Caleo Center that he had been 
in service for four years as a combat engineer.  A note 
states that appellant's bizarre behavior began when he was 10 
to 11 years old.  Appellant was noted to have no interests or 
hobbies.  Appellant was noted to be functionally disabled in 
regard to self care, self direction, social functioning, and 
economic self-sufficiency.  Appellant was noted to have had 
three nervous breakdowns after high school, one during Army 
service, although a note warns that appellant provides 
unreliable and inaccurate information.  Appellant was 
diagnosed with chronic undifferentiated schizophrenia and 
placed on a regimen of medications.

RO considered the medical evidence from Caleo Center and 
issued a SSOC in March 2004 continuing the denial of service 
connection. 

III.  Analysis

New and Material Evidence 

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
April 1978.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Evidence received subsequent to 
a final decision is considered credible for the purpose of 
reopening a appellant's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The instant request to reopen the claim for service 
connection was received in February 1997.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2000).  

Evidence of record at the time of the original denial in 
April 1978 consisted of VA medical records from the period 
1975-1976.  Evidence added to the file since that time 
includes additional VA treatment records, treatment records 
by private hospitals, lay statements by family members 
attesting to onset and chronicity of symptoms, and testimony 
by appellant and his mother attesting to severity, onset, and 
chronicity of symptoms.

The evidence added to the file since the rating decision in 
April 1978 is "new" by definition in that it was not 
reviewed by decision makers in the previous adjudication.  
This new evidence includes VA and private medical records, 
service medical records, lay statements by appellant's 
parents, and testimony by appellant and his mother.  The 
Board finds that this evidence, in combination, is so 
significant that it must be considered in order to fairly 
adjudicate the claim, and is thus "material" within the 
definition of the regulation.   

The Board accordingly finds that new and material evidence 
has been received and that the claim for service connection 
for schizophrenia should be reopened.  Appellant's 
application is therefore granted to that extent.

Service Connection

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, there is ample medical evidence of present 
disability for schizophrenia, so the first part of the 
Hickson analysis is satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of an in-service disease or injury.  In this case, 
appellant only served on active duty for 38 days and the 
service medical record contains only the entrance physical 
examination; there is no treatment record or discharge 
physical to show that appellant was treated for any mental 
condition while in service.  Appellant received a discharge 
under the Trainee Discharge Program, which demonstrates an 
inability to adjust to the military environment but does not 
necessarily demonstrate the onset of a mental disorder.  
Appellant testified that he felt pressure and anxiety while 
in basic training, but these are not specific symptoms of the 
onset of schizophrenia or other acquired psychiatric 
disorder.  Appellant testified that he frequently reported to 
sick call in order to find a place to relax, but such visits 
are not documented and in any case appellant also testified 
that he was never seen by a doctor or diagnosed with a mental 
condition during service.  Appellant's mother asserts that 
she had no contact with appellant while he was in service, so 
she has no contemporaneous lay evidence to provide in regard 
to in-service onset.  Appellant's father asserts that 
appellant wrote letters to him from basic training, but those 
letters complained of leg pains and apparently did not 
complain of an emerging psychiatric problem.  The Board 
accordingly finds that the second part of the Hickson 
analysis has not been satisfied.     

The third part of the Hickson analysis is medical evidence of 
a nexus between appellant's current condition and an in-
service event or disease.  There is no such medical evidence 
in the file, and in any case there can be no nexus if the in-
service disease itself has not been established.   

As an alternative to Hickson, service connection is 
presumptive for chronic diseases listed in 38 C.F.R. § 3.309, 
even if not manifested during service, provided that a 
veteran has served for at least 90 days of active service and 
provided that the condition becomes manifest to a degree of 
at least 10 percent disabling within one year of discharge.  
38 C.F.R. § 3.307(a)(1) (2003).  Schizophrenia is a 
psychosis, and is therefore a condition listed in 38 C.F.R. 
§ 3.309, and the record shows that appellant was treated by 
VA for a mental condition (possible neurosis) within one year 
after discharge.  However, appellant did not serve the 
requisite 90 days of active service and is thus not entitled 
to a presumption of chronicity.

The Board notes at this point that lay statements by 
appellant's father and mother provide direct eyewitness 
evidence in regard to appellant's symptoms after his 
discharge from military service.  Such evidence would be 
probative if this claim were based on chronicity of symptoms 
after discharge; however, as seen above, appellant is not 
eligible for a presumption of chronicity and the lay evidence 
by his parents is therefore not probative in the case at 
hand.

In this case, then, the evidence fails to reveal that there 
was an onset of an acquired psychiatric disorder during his 
brief period of active service.  There is an indication that 
the appellant was nervous during service, but even right 
after service, there is no clear indication of an acquired 
psychiatric disorder.  There is an episode of questionable 
anxiety noted, but then there is no evidence of continuing 
treatment.  The psychosis was first shown some years post-
service, and there is no indication that the schizophrenia 
was related to service.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  Service connection for an acquired psychiatric 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



